Exhibit 10.7

FORM OF PERFORMANCE STOCK OPTION AWARD AGREEMENT UNDER

THE AMEDISYS, INC. 2008 OMNIBUS INCENTIVE COMPENSATION PLAN

This Stock Option Agreement (this “Agreement”), dated as of [Date] (the “Grant
Date”), is by and between Amedisys, Inc., a Delaware corporation (the
“Company”), and [Name] (the “Award Recipient”). Capitalized terms used but not
otherwise defined herein shall have the meaning ascribed to them in the Plan (as
defined below).

RECITALS

WHEREAS, the Company has established and maintains its 2008 Omnibus Incentive
Compensation Plan (the “Plan”) for the benefit of its employees;

WHEREAS, the Award Recipient is [insert description of relationship of Award
Recipient to Company];

WHEREAS, [pursuant to the terms of the Employment Agreement by and between the
Award Recipient and the Company dated                      (the “Employment
Agreement”)], the Company wishes to grant to the Award Recipient Non-Qualified
Stock Options (“Options”) under the terms of the Plan, subject to certain
restrictions and limitations; and

WHEREAS, the Award Recipient desires to receive a grant of such Options from the
Company;

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Award Recipient agree as follows:

 

  1. Grant of Options.

 

  (a) Number of Options and Exercise Price. The Company hereby grants to the
Award Recipient, effective as of the Grant Date, [Number] Options under the
Plan, each such Option contingently entitling the Award Recipient to purchase
one share of the Company’s common stock, $0.001 par value per share (the
“Stock”), at an exercise price of [insert closing market price on grant date]
per share (the “Exercise Price”), subject to the vesting schedules and other
terms and conditions set forth below. Unless and until the Options will have
vested pursuant to Section 1(b) of this Agreement, the Award Recipient will have
no right to purchase any shares of Stock pursuant to Section 2 of this
Agreement.

 

  (b) Vesting Schedule. Subject to Section 6 of this Agreement, the Options
granted under Section 1(a) shall vest, if at all, based on the certification by
the Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) of the achievement of the Performance Measures set
forth in Exhibit A attached hereto, provided that on each applicable Vesting
Date (as defined in Exhibit A), the Award Recipient is still employed by the
Company. Within 60 days following the end of each Performance Period (as defined
in Exhibit A), the Compensation Committee will determine whether the Performance
Measures have been satisfied and notify the Award Recipient. For avoidance of
doubt, [except as expressly provided in the Employment Agreement,] there shall
be no proportionate or partial vesting in the periods prior to each Vesting Date
and vesting shall occur only following the Compensation Committee’s
certification that the Performance Measures have been achieved.

 

  2. Exercise of Option.

 

  (a)

Method of Exercise. The Options may be exercised (i) by giving written notice to
the Company specifying the number of whole shares of Stock to be purchased and
accompanying such notice with payment therefor in full (or arrangement made for
such payment to the Company’s satisfaction) either (A) in cash, (B) by delivery
(either actual delivery or by attestation procedures established by the Company)
to the Company of previously owned whole shares of Stock having a

 

1



--------------------------------------------------------------------------------

  Fair Market Value, determined as of the date of exercise, equal to the
aggregate purchase price payable by reason of such exercise, (C) authorizing the
Company to withhold whole shares of Stock that would otherwise be delivered
having an aggregate Fair Market Value, determined as of the date of exercise,
equal to the amount necessary to satisfy such obligation, (D) in cash by a
broker-dealer acceptable to the Company to whom the Award Recipient has
submitted an irrevocable notice of exercise or (E) a combination of (A), (B) and
(C) and (ii) by executing such documents as the Company may reasonably request.
Any fraction of a share of Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
the Award Recipient. No shares of Stock shall be issued and no certificate
representing Stock shall be delivered until the full purchase price therefor and
any withholding taxes thereon, as described in Section 8, have been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

  (b) Transfer of Shares. No shares of Stock will be issued pursuant to the
exercise of this Option unless such issuance and exercise compiles with relevant
provisions of law (including federal and state securities laws) and the
requirements of any stock exchange upon which the Stock may then be listed.

 

  3. Type of Option. This Option is a Non-Qualified Stock Option and is not
intended to be treated as a stock option described in subsection (b) of
Section 422 of the Code.

 

  4. Term of Option. The term of this Option shall be for a period of ten
(10) years from the Grant Date set forth above. Subject to Section 6, this
Option will terminate upon the termination of the Award Recipient’s employment
with the Company. [If such termination is not for Cause (as defined in the
Employment Agreement), the Award Recipient will have until the earlier of
{insert date that is 10 years from the date of grant} or the 90th day following
the Award Recipient’s termination of employment to exercise any options that
were vested as of the date of termination of employment. If the Award
Recipient’s employment is terminated for Cause, this entire Option shall
terminate immediately upon his termination.]

 

  5. Restrictions on Transfer. During the lifetime of the Award Recipient, the
Options may be exercised only by the Award Recipient. This Agreement and the
Options are not assignable or transferable other than by will or by the laws of
descent and distribution or pursuant to certain domestic relations orders. The
terms of this Agreement shall be binding on the Award Recipient’s heirs and
successors and on the administrators and executors of the Award Recipient’s
estate. Any attempt to transfer the Award Recipient’s rights under this
Agreement or the Options granted hereby other than in accordance with the
provisions of this Section 5 shall cause all rights of the Award Recipient
hereunder to be immediately forfeited.

 

  6. Forfeiture/Accelerated Vesting. [All Options and underlying shares of Stock
shall be subject to the forfeiture and accelerated vesting provisions contained
in the Employment Agreement.]

 

  7. Rights as Stockholder. The Award Recipient shall have none of the rights of
a stockholder with respect to any Stock subject to the Option until such Stock
shall be issued upon the exercise of the Option.

 

  8.

Withholding. Prior to the issuance or delivery of any shares of Stock in
connection with the exercise of the Options, payment must be made by the Award
Recipient of any federal, state, local or other taxes that may be required to be
withheld or paid in connection with such exercise. The Award Recipient may
satisfy any such obligation by any of the following means: (A) a cash payment to
the Company, (B) delivery (either actual delivery or by attestation procedures
established by the Company) to the Company of previously owned whole shares of
Stock having an aggregate Fair Market Value, determined as of the date that the
amount of tax is to be withheld or paid (the “Tax Date”), equal to the amount
necessary to satisfy any such obligation, (C) authorizing the Company to
withhold whole shares of Stock which would otherwise be delivered having an
aggregate Fair Market Value, determined as of the Tax Date, equal to the amount
necessary to satisfy any such obligation, (D) a cash payment by a broker-dealer
acceptable to the Company to whom the Award Recipient has submitted an
irrevocable notice of exercise or (E) any combination of (A), (B) and (C).
Shares of Stock to be delivered or withheld may not have an aggregate Fair
Market Value

 

2



--------------------------------------------------------------------------------

  in excess of the amount determined by applying the minimum statutory
withholding rate. Any fraction of a share of Stock which would be required to
satisfy such an obligation shall be disregarded and the remaining amount due
shall be paid in cash by the Award Recipient.

 

  9. Plan Incorporated by Reference. This grant of Options is made pursuant to
the Plan, and in all respects will be interpreted in accordance with the Plan.
The Compensation Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions are conclusive as
to any questions arising hereunder. The Award Recipient hereby acknowledges
receipt from the Company of a copy of the current version of the Plan, which
shall be deemed to be incorporated in and form a part hereof. The Award
Recipient acknowledges that in the event of any conflict between the terms of
this Agreement and the terms of the Plan, as the same may be amended and in
effect from time to time, the terms of the Plan shall prevail.

 

  10. No Employment or Other Rights. This grant of Options does not confer upon
the Award Recipient any right to be continued in the employment of the Company
or any subsidiary or interfere in any way with the right of the Company to
terminate the Award Recipient’s employment at any time, for any reason, with or
without cause, or to decrease the Award Recipient’s compensation or benefits.
This grant of Options is a one-time benefit and does not create any contractual
or other right to receive additional Options or other benefits in lieu of
Options in the future.

 

  11. Applicable Law. The validity, construction, interpretation and effect of
this Agreement will be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

 

  12. Notice. Any notice to the Company provided for in this Agreement shall be
addressed to Amedisys, Inc. at its principal business address in care of the
Corporate Secretary of the Company, and any notice to the Award Recipient will
be addressed to the Award Recipient at the current address shown on the books
and records of the Company. Any notice shall be sent by registered or certified
mail or overnight courier service.

 

  13. Entire Agreement. This Agreement and the Plan contain the entire agreement
between the Award Recipient and the Company regarding the grant of Options and
supersede all prior arrangements or understandings [, other than the Employment
Agreement,] with respect thereto.

 

  14. Amendment. This Agreement may not be amended, modified or waived except by
a written instrument signed by the party against whom enforcement of any such
modification, amendment or waiver is sought.

 

  15. Community Property. Without prejudice to the actual rights of the spouses
as between each other, for all purposes of this Agreement, the Award Recipient
shall be treated as agent and attorney-in-fact for that interest held or claimed
by his spouse with respect to this Agreement, the Options and any shares of
Stock purchased and delivered in accordance with Section 2 or this Agreement,
and the parties to this Agreement shall act in all matters as if the Award
Recipient was the sole owner of this Agreement and the shares of Stock. This
appointment is coupled with an interest and is irrevocable.

[Signature page follows below]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative and the Award Recipient has executed this
Agreement effective as of the Grant Date.

 

AMEDISYS, INC. BY:

 

[Name and Title – Authorized Signatory] AWARD RECIPIENT

 

[Name]

 

4



--------------------------------------------------------------------------------

Exhibit A: Vesting Schedule for Options Subject to Performance-Based Vesting
Conditions

[To be inserted]

 

A-1